Citation Nr: 0828005	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  06-24 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to an effective date earlier than October 29, 
2004, for the grant of service connection for depression.

2. Entitlement to an effective date earlier than October 29, 
2004, for a 20 percent disability rating for hepatitis C.

3. Entitlement to an effective date earlier than February 12, 
2005, for the grant of a total disability rating for 
compensation based on individual unemployability.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1972 to August 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2005 of a Department 
of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1. The initial claim for VA disability compensation for 
depression as secondary to the service-connected hepatitis C, 
was received at the RO on October 29, 2004, and there was no 
pending claim, formal or informal, before October 29, 2004.

2. The claim for increase for hepatitis C, was received at 
the RO on October 29, 2004, and the award for the 20 percent 
rating is effective from the date of receipt of the claim for 
increase; based upon the record, it was not factually 
ascertainable during the one-year period prior to October 29, 
2004, that the criteria for a 20 percent rating had been met. 

3. With the grant of the 70 percent rating for depression and 
a 20 percent rating for hepatitis C, effective October 29, 
2004, the veteran met the schedular percentage requirement 
for a total disability rating and the veteran was 
unemployable due to the service-connected disabilities as of 
October 29, 2004.





CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than October 
29, 2004, for the grant of service connection for depression 
have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.400 (2007).

2. The criteria for an effective date earlier than October 
29, 2004, for a 20 percent rating for hepatitis C are not 
met.  38 U.S.C.A. §§ 1155, 5110, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.400(o)(2), 4.71a, Diagnostic Code 7345 
(2007).

3. The criteria for an effective date of October 29, 2004, 
for the grant of a total disability rating for compensation 
based on individual unemployability have been met.  38 
U.S.C.A. § 5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.157, 
3.400 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. 



The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letter, dated in November 2004, and in the statement of the 
case in May 2006.  The veteran was notified of the evidence 
needed to substantiate the claim of service connection, 
namely, evidence of an injury or disease or event, causing an 
injury or disease, during service; evidence of current 
disability; and evidence of a relationship between the 
current disability and the injury or disease or event, 
causing an injury or disease, during service.  The veteran 
was also notified of the evidence needed to substantiate the 
claim for increase, evidence of an increase in severity.  



The veteran was notified that VA would obtain VA records and 
records of other Federal agencies and that he could submit 
private medical records or authorize VA to obtain private 
medical records on his behalf.  The notice included the 
provisions for the disability ratings and for the effective 
date of the claims, that is, the date of receipt of the 
claims.

On the claim for an earlier effective date for service 
connection for depression, where, as here, service connection 
has been granted and the effective date assigned, the claim 
of service connection has been more than substantiated, the 
claim has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that 
the notice was intended to serve has been fulfilled.  
Furthermore, once a claim for service connection has been 
substantiated, the filing of a notice of disagreement with 
the RO's decision as to the effective date does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  

Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claim for an 
earlier effective date, following the initial grant of 
service connection for depression.  Dingess, 19 Vet. App. 473 
(2006); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 
(2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

As for the earlier effective dates for a 20 percent rating 
for hepatitis C and for a total rating, the content of the 
VCAA notice substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (the relative duties of VA and the type of evidence 
needed to substantiate the claim); of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 
(notice of the elements of the claim).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  

The procedural defect was cured as after the RO provided 
substantial content-complying VCAA notice the claims were 
readjudicated as evidenced by the supplemental statements of 
the case, dated in April 2007 and in January 2008.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  As the veteran has not identified 
any additional evidence and as there is otherwise no 
outstanding evidence to obtain with respect to the claims for 
earlier effective dates, the Board concludes that the duty-
to- assist provisions of the VCAA have been complied with.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In October 27, 2003, the veteran submitted an application for 
VA disability compensation, claiming service connection for 
several disabilities to include hepatitis C.    

On VA examination in December 2003, the veteran provided a 
history of hepatitis C diagnosed in 1992.  The diagnosis was 
progressive hepatitis C. 

Private records show that in January 2004 the veteran was 
fired from his job as he had crashed a second logging truck.  



On VA examination in May 2004, the veteran denied any 
hematemesis, melena or weight loss.  He stated that he had a 
continual right upper quadrant pain that increased with 
activity.  Laboratories revealed AST of 154 and ALT of 216.  
The veteran was diagnosed with hepatitis C with chronically 
elevated liver function tests and failed treatment with 
interferon.    

By a rating decision in June 2004, the RO granted service 
connection for hepatitis C and assigned a disability rating 
of 10 percent, effective October 27, 2003, the date of 
receipt of the veteran's claim.  

A liver biopsy in October 2004, revealed moderate to marked 
fibrosis with evolving cirrhosis. 
 
On October 29, 2004, the RO received a claim of service 
connection for depression as secondary to the service-
connected hepatitis C.  The veteran also requested 
reconsideration of the service-connected compensation for 
hepatitis C.  The veteran indicated that the hepatitis C 
caused him to feel fatigued, which interfered with his 
ability to be gainfully employed as a truck driver.  

Along with his statement, the veteran submitted a statement 
from a private physician, who stated that the veteran had a 
history of tremors, depression, and chronic fatigue related 
to hepatitis C, which rendered him unable to work.  

In December 2004, on VA examination, the diagnosis was major 
depressive disorder.  The examiner expressed the opinion that 
the veteran's depression was related to a number of factors, 
including hepatitis C, the inability to continue working as a 
truck driver, financial difficulties, and family 
difficulties.  The examiner stated that the veteran was 
unable to continue his employment as a truck driver for a 
variety of reasons to include hepatitis C.  

VA records disclose that in January 2005 it was noted that 
due to a variety of medical problems, to include hepatitic 
cirrhosis, depression, and focal dystonia, the veteran had 
been unable to sustain employment during the preceding year.  

On VA examination on February 12, 2005, the diagnosis was 
major depressive disorder. The examiner expressed the opinion 
that the veteran's depression was mostly caused by his 
service-connected hepatitis C.  The examiner indicated that 
the veteran's performance in employment was compromised and 
that veteran was unemployable, mostly due to the depression 
resulting from hepatitis.  

On VA examination in February 12, 2005, the veteran 
complained of daily fatigue, malaise and anorexia due to 
hepatitis, as well as upper quadrant abdominal pain.  He 
denied any weight loss or weight gain, arthralgias, or 
problems with vomiting or nausea.  

By a rating decision in March 2005, the RO granted service 
connection for depression as secondary to the service-
connected hepatitis C, and assigned a disability rating of 70 
percent effective October, 29, 2004.  The RO also increased 
the veteran's disability rating for hepatitis C to 20 
percent, effective October 29, 2004, and granted individual 
unemployability, effective February 12, 2005.  

In a statement received in April 2005, the veteran disagreed 
with the effective date of service connection for depression 
and for the 20 percent disability rating for hepatitis C.  He 
argued for an effective date of October 2003, the date he 
first filed an application for service connection for 
hepatitis C.  The veteran also disagreed with the effective 
date of grant of individual unemployability, as he had not 
worked a full-time job since July 3, 2003.  

Records of the Social Security Administration (SSA) show that 
the veteran had been disabled since October 2004 due to a 
combination of severe disabilities to include hepatitis C and 
depression.  

Earlier Effective Date for Service Connection for Depression

As the record contains no communication from the veteran 
prior to October 29, 2004, expressing the intent to file a 
claim of service connection for depression, there is no 
pending claim, formal or informal, of service connection for 
depression before October 29, 2004.  38 C.F.R. §§ 3.155, 
3.160(c).

As the effective date of the award of service connection is 
based on the date that the application upon which service 
connection is awarded is filed, in this case, October 29, 
2004, and as the claim was received on October 29, 2004, more 
than one year after of separation from active service in 
1976, there is no factual or legal basis to assign an 
effective date before October 29, 2004.  For these reasons, 
the Board finds no legal basis for awarding service 
connection for depression earlier than October 29, 2004.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

As the preponderance of the evidence is against the claim for 
an effective date earlier than October 29, 2004, for the 
grant of service connection for depression, the benefit-of-
the-doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).

Earlier Effective Date for a 20 Percent Disability Rating for 
Hepatitis C

By a rating decision in June 2004, the RO granted service 
connection for hepatitis C and assigned a disability rating 
of 10 percent, effective October 27, 2003, the date of 
receipt of the veteran's claim.  

On October 29, 2004, the RO received a statement from the 
veteran wherein he requested reconsideration of the service-
connected compensation for hepatitis C. The RO interpreted 
the statement as a new claim for increase.  

Whether or not the statement of October 29, 2004, was a 
notice of disagreement to the rating decision in June 2004, 
assigning a 10 percent rating for hepatitis, or a new claim 
for increase as construed by the RO, the effective date for a 
claim for increase is date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).  Or the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within 1 year from such 
date otherwise, date of receipt of claim.  38 C.F.R. § 
3.400(o)(2). 



Hepatitis C is rated under Diagnostic Code 7345.  The 
criteria for a 20 percent rating are daily fatigue, malaise, 
and anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period. 

The evidence of record between October 27, 2003, and October 
29, 2004, the time period in question, consists of VA records 
and the reports of VA examinations in May 2004 and in June 
2004 that show that the veteran complained of right upper 
quadrant pain that increased with activity, constant fatigue 
and the need to sleep whenever he sat down, chronically 
elevated liver function tests, and moderate to marked 
fibrosis with evolving cirrhosis.  There was no evidence of 
dietary restrictions or the need for continuous medication or 
of incapacitating episodes to support a finding that the 
criteria for a 20 percent rating had been met.  

As a consequence, the evidence does not indicate that the 
criteria for 20 percent rating between October 27, 2003, and 
October 29, 2004, had been met, and an effective date earlier 
than October 29, 2004, for the 20 percent disability rating 
for the service-connected hepatitis C, is not warranted. 

For these reasons, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

Earlier Effective Date for the Grant of a Total Disability 
Rating

A claim for a total disability rating for compensation based 
on individual unemployability is a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420 (1999). 

The effective date of the award of an increase in 
compensation is either the date of claim or the dated 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(o)(1).  

A total disability rating may be assigned, where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as the result of service- 
connected disabilities.  If there are two or more 
disabilities, as here, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).

Under 38 C.F.R. § 3.155, any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the Department of Veterans Affairs, 
from a claimant may be considered an informal claim.  Such 
informal claim must identify the benefit sought.

Analysis

The RO interpreted the veteran's statement of October 29, 
2004, as a claim for individual unemployabilty.

The record discloses no earlier formal or informal claim for 
a total rating.  38 C.F.R. § 3.155.  And before October 29, 
2004, the veteran's combined service-connected rating was 
only 10 percent, which did not meet the schedular percentage 
requirement for a total disability rating.   38 C.F.R. 
§ 4.16(a). 

The veteran claims that his total disability rating should be 
effective as of July 2003, at which point he was no longer 
gainfully employed.

In the rating decision of March 2005, the RO granted a total 
rating, effective February 12, 2005, based on the reports of 
VA examinations conducted on that date.  

The evidence of record for the period in question, from 
October, 29, 2004, to  February 12, 2005, consists of the 
following: a statement from a private physician that the 
veteran's history of tremor, depression and chronic fatigue 
related to hepatitis C, rendered him unable to work; on VA 
examination in December 2004, 
the examiner expressed the opinion that the veteran was 
unable to continue his employment as a truck driver for a 
variety of reasons to include hepatitis C; 
in January 2005, VA noted that due to a variety of medical 
problems to include hepatitic cirrhosis, depression, and 
focal dystonia, the veteran had been unable to sustain 
employment the preceding year.  

Although during this period, the veteran had a combination of 
symptoms attributable to both service-connected and non-
service connected disabilities, the veteran's major health 
problems were service-connected depression and hepatitis.  

The VA examiners on February 12, 2005, essentially confirmed 
that veteran was unemployable due to service-connected 
depression, resulting from hepatitis, and to hepatitis C.  
For this reason, the Board determines that the veteran was 
totally disabled based on individual unemployability with the 
grant of the 70 percent for depression and the 20 percent 
rating for hepatitis C, both effective October 29, 2004, 

Therefore the effective date of the total rating is the date 
of receipt of claim, October 29, 2004, which coincides with 
the effective dates for both the 70 percent for depression 
and the 20 percent rating for hepatitis C. 

ORDER

An effective date earlier than October 29, 2004, for the 
grant of service connection for depression is denied.

An effective date earlier than October 29, 2004, for the 
assignment of a 20 percent disability rating for hepatitis C 
is denied.

An effective date of October 29, 2004, for the grant of a 
total disability rating for compensation rating based on 
individual unemployability is granted, subject to the law and 
regulations, governing the award of a monetary benefit. 

____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


